Exhibit 10.21

AMENDED AND RESTATED
QUEST DIAGNOSTICS INCORPORATED
LONG-TERM INCENTIVE PLAN FOR
NON-EMPLOYEE DIRECTORS

(As amended as of October 31, 2008)

          Section 1. Purpose. The purpose of the Amended and Restated Quest
Diagnostics Incorporated Long-Term Incentive Plan for Non-Employee Directors is
to secure for the Company and its stockholders the benefits of the incentive
inherent in increased common stock ownership by the members of the Board of
Directors who are not employees of the Company or any of its subsidiaries.

          Section 2. Definitions. When used herein, the following terms shall
have the following meanings:

          “Administrator” means the Board, or a committee of the Board, duly
appointed to administer the Plan.

          “Board” means the Board of Directors of the Corporation.

          “Code” means the Internal Revenue Code of 1986, as amended.

          “Common Stock” means ($.01 par value) common stock of the Corporation.

          “Corporation” means Quest Diagnostics Incorporated, a Delaware
corporation.

          “Effective Date” shall mean the date of approval of the Plan by the
holders of stock entitled to vote at the Corporation’s 2005 Annual Meeting of
Stockholders.

          “Exercise Price” means the price per share specified in the Option
agreement at which the Participant may purchase Common Stock through the
exercise of his/her Option, as the same may be adjusted in accordance with
Section 9.

          “Fair Market Value” means, as of any date, the mean of the high and
low sales price of a share of Common Stock on The New York Stock Exchange
Composite list on such date (or if no sale took place on such exchange on such
date, the mean between the high and the low on such exchange on the most recent
preceding date on which a sale took place); provided, however, that for the
purposes of Section 7(d), if on the date of exercise of an Option, a Participant
sells through a broker designated by the Corporation any of the shares purchased
as a result of the exercise of the Option, then the shares shall be valued at
the average sales price of such shares sold on such date as reported to the
Corporation by such broker.

--------------------------------------------------------------------------------



          “Option” means a right granted under the Plan to a Participant to
purchase shares of Common Stock as a Nonqualified Stock Option which is not
intended to qualify as an Incentive Stock Option under Section 422 of the Code.

          “Option Period” means the period within which the Option may be
exercised pursuant to the Plan.

          “Participant” means a member of the Board of Directors of Quest
Diagnostics Incorporated who is not an employee of Quest Diagnostics
Incorporated or any subsidiary thereof.

          “Plan” means the Amended and Restated Quest Diagnostics Incorporated
Long-Term Incentive Plan for Non-Employee Directors.

           “Stock Awards” means a grant under the Plan to a Participant of
shares of Common Stock or of a right to receive shares of Common Stock (or their
cash equivalent or a combination of both) in the future.

          Section 3. Administration. The Plan shall be administered by the
Administrator who shall establish from time to time regulations for the
administration of the Plan, interpret the Plan, delegate in writing
administrative matters to committees of the Board or to other persons, and make
such other determinations and take such other action as it deems necessary or
advisable for the administration of the Plan. All decisions, actions and
interpretations of the Administrator shall be final, conclusive and binding upon
all parties.

          Section 4. Participation. All Non-Employee Directors who become
members of the Board shall automatically be Participants in the Plan.

          Section 5. Shares Subject to the Plan. The maximum number of shares of
Common Stock that may be delivered in conjunction with grants of Options and
Stock Awards under the Plan shall be 2,000,000,1 and 2,000,000 shares of Common
Stock shall be reserved for this purpose under the Plan (subject to adjustment
as provided in Section 9). The shares issued upon the grant of Stock Awards or
exercise of Options granted under the Plan may be authorized and unissued shares
or shares held in the treasury of the Corporation including shares purchased on
the open market by the Corporation (at such time or times and in such manner as
it may determine). The Corporation shall be under no obligation to acquire
Common Stock for distribution to Participants before payment in shares of Common
Stock is due. If any Stock Award or Option granted under the Plan shall be
canceled or expire, new Stock Awards or Options may thereafter be granted
covering such shares.

 



--------------------------------------------------------------------------------

1 All Share totals included in Sections 5 and 6 have been adjusted to reflect
the two-for-one stock split effective on June 20, 2005.

-2-

--------------------------------------------------------------------------------



          Section 6. Grants of Options and Stock Awards.

          (a) On the Effective Date and on the date of the Annual Meeting of
Shareholders of each year commencing on January 1, 2006, the Administrator may
grant to each Participant an Option and/or a Stock Award, in such proportions as
the Administrator may determine, covering an aggregate of not more than
20,000 shares of Common Stock. In the event that a Participant is elected as a
director of the Company other than on the date of the Annual Meeting of
Shareholders, the Board may grant to such director, on his/her election, an
Option and/or a Stock Award, in such proportions as the Administrator may
determine, covering such number of shares of Common Stock (not to exceed 20,000)
that is proportional to the fraction of a year remaining until the next Annual
Meeting of Shareholders. In addition, upon a Participant’s initial election as a
director of the Company by the Board, the Administrator may make a one-time
grant to such Participant of an Option and/or a Stock Award, in such proportions
as the Administrator may determine, covering an aggregate of not more than
40,000 shares of Common Stock.

          (b) Each Stock Award shall be earned and vest over such period and
shall be governed by such conditions, restrictions and contingencies as the
Administrator shall determine. These may include the achievement of performance
goals.

          (c) As may be permitted from time to time by the Administrator, each
Participant may elect to receive an Option or Stock Award in lieu of the cash
compensation payable to such director in any year. The number of shares of
Common Stock underlying the Option available to such director shall be computed
using the same option valuation methodology (or any subsequent methodology as
may be adopted by the Company) as is used for reporting compensation expense in
the Company’s financial statements so as to achieve a value equal to the cash
compensation that would otherwise have been paid. Any such election shall be
irrevocable and shall be made by December 31, effective for the fees payable
during the following year and with an Option being granted on each day on which
the fees would otherwise have been payable (generally expected to be the first
day of each calendar quarter).

          Section 7. Terms and Conditions of Options. Each Option granted under
the Plan shall be evidenced by a written agreement, in form approved by the
Administrator and executed by the Chairman of the Board, President, Vice
President of Human Resources or Secretary of the Corporation, which shall be
subject to the following express terms and conditions and to such other terms
and conditions as the Administrator may deem appropriate. Options may be granted
singularly or in combination with a Stock Award.

          (a) Option Period. Each Option agreement entered into on or after the
Effective Date shall specify that the Option granted thereunder is granted for a
period of seven (7) years from the date of grant and shall provide that the
Option shall expire on such seven-year anniversary.

-3-

--------------------------------------------------------------------------------



          (b) Exercise Price. The Exercise Price per share shall be the Fair
Market Value at the time the Option is granted.

          (c) Exercise of Option. Subject to Section 7(e), Options granted under
Section 6(a) hereof shall become exercisable in three equal annual installments
beginning on the first anniversary of the date of grant. Options granted under
Section 6(c) vest and become exercisable immediately on the date of grant. The
exercisability of these Options may be limited by the Corporation’s restrictions
on exercise resulting from provisions of its non-employee director stock
ownership guidelines program.

          (d) Payment of Exercise Price Upon Exercise. The Exercise Price of the
shares as to which an Option shall be exercised shall be paid to the Corporation
at such time (but in no event later than the date on which any shares are issued
on exercise of an Option) as is determined by the Administrator. The
Administrator may authorize in its sole discretion, the payment of the Exercise
Price by (i) delivering Common Stock of the Corporation already owned by the
Participant and having a total Fair Market Value on the date of such delivery
equal to the Exercise Price, (ii) delivering a combination of cash and Common
Stock of the Corporation having a total Fair Market Value on the date of such
delivery equal to the Exercise Price, or (iii) by delivery of a notice of
cancellation of vested Options held by the Participant having a spread equal to
the Exercise Price of the number of shares being exercised, including any taxes
required to be withheld by the corporation in connection with such exercise. For
purposes of the preceding sentence “spread” shall mean the difference between
the Fair Market Value of the Common Stock on the date of exercise and the
Exercise Price multiplied by the number of shares covered by the vested Options
being canceled.

          (e) Termination of Service on the Board. In the event service on the
Board of a Participant terminates for any reason, all Options previously granted
to such Participant under the Plan may be exercised by the Participant (or, if
the Participant is deceased, by his/her representative) at any time, from time
to time, for the remaining term of the Option.

          (f) Transferability of Options. No Option granted under the Plan and
no right arising under such Option shall be transferable other than by will or
by the laws of descent and distribution. During the lifetime of the optionee, an
Option shall be exercisable only by him/her.

          (g) Participants to Have No Rights as Stockholders. No Participant
shall have any rights as a stockholder with respect to any shares subject to his
or her Option prior to the date on which he or she is recorded as the holder of
such shares on the records of the Corporation.

          (h) Other Option Provisions. The form of Option agreement authorized
by the Plan may contain such other provisions as the Board may, from time to
time, determine.

-4-

--------------------------------------------------------------------------------



          Section 8. Terms and Conditions of Stock Awards. Each Stock Award
granted under the Plan shall be evidenced by a written agreement, in form
approved by the Administrator and executed by the Chairman of the Board,
President, Vice President of Human Resources or Secretary of the Corporation,
which shall be subject to the following express terms and conditions and to such
other terms and conditions as the Administrator may deem appropriate. Stock
Awards may be granted singularly or in combination with an Option.

          (a) Dividends and Dividend Equivalents. A grant of Stock Awards may
contain the right to receive dividends or dividend equivalent payments which may
be paid either currently or credited to a Participant’s account. Any such
crediting of dividends or dividend equivalents may be subject to such
conditions, restrictions and contingencies as the Administrator shall establish,
including the reinvestment of such credited amounts in Common Stock equivalents.

          (b) Payments. Stock Awards may be settled through cash payments, the
delivery of shares of Common Stock, the granting of Stock Awards or Options or
combination thereof as the Administrator shall determine. Any Stock Award
settlement, including payment deferrals, may be subject to such conditions,
restrictions and contingencies as the Administrator shall determine. The
Administrator may permit or require the deferral of any award payment, subject
to such rules and procedures as it may establish, which may include provisions
for the payment or crediting of interest, or dividend equivalents, including
converting such credits into deferred share equivalents.

          (c) Transferability of Stock Awards. Except by will or by the laws of
descent and distribution and, if permitted by the Administrator, as a gift to a
family member or a trust or similar entity for the benefit of one or more family
members, no Stock Award granted under the Plan shall be assignable or
transferable.

          (d) Participants to Have No Rights as Stockholders. No Participant
shall have any rights as a stockholder with respect to any shares subject to his
or her Stock Award prior to the date on which he or she is recorded as the
holder of such shares on the records of the Corporation.

          (e) Other Stock Award Provisions. The form of Stock Award agreement
authorized by the Plan may contain such other provisions as the Board may, from
time to time, determine.

          Section 9. Adjustments in Event of Change in Common Stock. In the
event of any change in the Common Stock by reason of any stock split, reverse
stock split, stock dividend recapitalization, reorganization, merger,
consolidation, split-up, combination or exchange of shares, or of any similar
change affecting the Common Stock, the number and kind of shares which
thereafter may be optioned, awarded and sold under the Plan and the number and
kind of shares subject to Stock Awards in outstanding Stock Award Agreements or
subject to Option in outstanding Option agreements and the Exercise Price per
share of such Options shall be appropriately

-5-

--------------------------------------------------------------------------------



adjusted consistent with such change in such manner as the Administrator may
deem equitable to prevent substantial dilution or enlargement of the right
granted to, or available for, Participants in the Plan; provided, however, that
no such adjustment shall be required if the Administrator determines that such
action could cause an Option to fail to satisfy the conditions of an applicable
exception from the requirements of Section 409A (as defined below) or otherwise
could subject a Participant to the additional tax imposed under Section 409A in
respect of an outstanding Stock Award..

          Section 10. Listing and Qualification of Shares. The Plan, the grant
of Stock Awards, the grant and exercise of Options thereunder, and the
obligation of the Corporation to sell and deliver shares under such Stock Awards
and Options, shall be subject to all applicable federal and state laws, rules
and regulations and to such approvals by any government or regulatory agency as
may be required. The Corporation, in its discretion, may postpone the issuance
or delivery of shares upon any grant of a Stock Award or exercise of an Option
until completion of any stock exchange listing, or other qualification of such
shares under any state or federal law, rule or regulation as the Corporation may
consider appropriate, and may require any Participant, beneficiary or legal
representative to make such representations and furnish such information as it
may consider appropriate in connection with the issuance or delivery of the
shares in compliance with applicable laws, rules and regulations.

          Section 11. Taxes. The Corporation may make such provisions and take
such steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to Options and Stock Awards granted under the Plan including, but not
limited to (a) reducing the number of shares of Common Stock otherwise
deliverable to permit deduction of the amount of any such withholding taxes from
the amount otherwise payable under the Plan, (b) deducting the amount of any
such withholding taxes from any other amount then or thereafter payable to a
Participant, or (c) requiring a Participant, beneficiary or legal representative
to pay in cash to the Corporation the amount required to be withheld or to
execute such documents as the Corporation deems necessary or desirable to enable
it to satisfy its withholding obligations as a condition of releasing the Common
Stock. The Plan is intended and shall be construed to comply with Section 409A
of the Code, including any amendments or successor provisions to that Section
any regulations and other administrative guidance thereunder, in each case as
they, from time to time, may be amended or interpreted through further
administrative guidance (collectively, “Section 409A”). In this regard, and
without limiting the previous sentence, any election made with respect to
Sections 6(a), 6(c) and 8(b) shall be conformed to the requirements of Section
409A to the extent applicable.

          Section 12. No Liability of Board Members. No member of the Board
shall be personally liable by reason of any contract or other instrument
executed by such member or on his behalf in his/her capacity as a member of the
Board or the Administrator nor for any mistake of judgment made in good faith,
and the Corporation shall indemnify and hold harmless to the fullest extent
permitted by the Corporation’s

-6-

--------------------------------------------------------------------------------



Restated Certificate of Incorporation and By-Laws and Delaware General
Corporation Law, each employee, officer or director of the Corporation to whom
any duty or power relating to the administration or interpretation of the Plan
may be allocated or delegated, against any cost or expense (including counsel
fees) or liability (including any sum paid in settlement of a claim with the
approval of the Board) arising out of any act or omission to act in connection
with the Plan.

          Section 13. Amendment or Termination. The Board may, with prospective
or retroactive effect, amend, suspend or terminate the Plan or any portion
thereof at any time; provided, however, that no amendment, suspension or
termination of the Plan shall deprive any Participant of any right with respect
to any Stock Award or Option granted under the Plan without his written consent;
and provided, further, that unless duly approved by the holders of stock
entitled to vote thereon at a meeting (which may be the annual meeting) duly
called and held for such purpose, except as provided in Section 9, no amendment
or change shall be made in the Plan (i) increasing the total number of shares
which may be issued or transferred under the Plan; (ii) changing the exercise
price specified for the shares subject to Options; (iii) changing the maximum
period during which Options may be exercised; (iv) extending the period during
which Options or Stock Awards may be granted under the Plan; or (v) expanding
the class of individuals eligible to receive Stock Awards or Options under the
Plan.

          Section 14. Captions. The captions preceding the sections of the Plan
have been inserted solely as a matter of convenience and shall not in any manner
define or limit the scope or intent of any provisions of the Plan.

          Section 15. Governing Law. The Plan and all rights thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed entirely within such State.

          Section 16. Effective Date and Duration of Plan. The Plan shall become
effective as of the Effective Date. This Plan shall terminate on the tenth
anniversary of the Effective Date, and no Stock Awards or Option may be granted
under the Plan after such date, but such termination shall not affect any Stock
Award or Option previously granted.

-7-

--------------------------------------------------------------------------------